Citation Nr: 1433527	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

During the pendency of this claim, the Veteran has been diagnosed with PTSD, depressive disorder, mood disorder, and cognitive disorder.  Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  " Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Since he has been diagnosed with more than PTSD, the claim has been recharacterized as an acquired psychiatric disorder, to include PTSD.  It is now reflected as such on the title page.  

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran  asserts that he warrants service connection for an acquired psychiatric disorder, to include PTSD, based upon service incurrence.  

The Veteran has alleged he had in-service stressful experiences.  During his January 2011 RO hearing, the Veteran alleged that he had a sleeping disorder, and that he was really stressed out all the time.  His VA outpatient treatment records related 6 months of burial duty, and mortar attacks on his compound.  He stated that he was so frightened that when he had to pull guard duty, he was unable to sleep at all.  He related that he had nightmares continuously, at least twice a month.  

He testified at his August 2013 videoconference Board hearing that he receives PTSD treatment on an outpatient basis from VA.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013). 

However, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010).  

While effective on July 12, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date.  The Veteran's aforementioned claim of being afraid during hostile fire from the enemy, of rocket and mortar attacks and guard duty also causing fear, potentially falls within the scope of being in "fear of hostile military or terrorist activity".  

The Veteran underwent a VA examination in February 2011.  However, during that examination, he was not diagnosed with PTSD.  He was diagnosed with depressive disorder.  He was being treated for his PTSD by VA.  Additionally, in March 2012, his VA psychiatrist submitted a statement indicating that the Veteran's mood disorder or a mental disorder, excluding PTSD, was more likely than not due to his military service.  No rationale was provided in connection with this opinion.  He warrants an additional VA examination. 

Moreover, the Veteran indicated that he is in receipt of Social Security disability benefits.  He does not remember if he was psychiatrically evaluated when seeking these benefits.  His representative stated that since he has memory deficits which prevent him from determining if he was psychiatrically evaluated at that time, a search for the records used to determine his Social Security disability benefits should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the decision and records considered by the Social Security Administration in making its decision(s) for Social Security disability benefits.  Any negative response should be included with the claims file.  
2.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  

3.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed PTSD or other psychiatric disorder.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event. 

The VA examiner should specifically determine whether the Veteran has a claimed stressor that is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., depressive disorder, mood disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in service or is otherwise causally related to the Veteran's service. 

The examiner should take into consideration the statements made by the Veteran  that he was afraid of mortar and rocket attacks, and performing guard duty during his service in Vietnam.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  Following completion of the above and any other development or action deemed necessary, the RO/AMC should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if deemed appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

